United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
DEPARMENT OF THE AIR FORCE, HILL AIR
FORCE BASE, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David J. Holdsworth, Esq., for the appellant
No appearance, for the Director

Docket No. 09-453
Issued: June 12, 2009

Oral Argument April 9, 2009

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 4, 2008 appellant, through his attorney, filed a timely appeal of the Office
of Workers’ Compensation Programs’ merit decision dated November 7, 2008. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation and medical benefits effective July 9, 2005; and (2) whether appellant has met his
burden of proof in establishing any continuing disability or medical residuals on or after
July 9, 2005.
FACTUAL HISTORY
On January 4, 1995 appellant, then a 35-year-old electronics worker, filed an
occupational disease claim on January 4, 1995, which the Office accepted for bilateral carpal

tunnel syndrome with surgical releases on November 14 and December 29, 1995.1 He filed a
notice of recurrence of disability on October 1, 1996. The Office denied this claim on
January 10, 1997 but found that appellant had established his recurrence of disability by decision
dated July 3, 1997. Appellant was entered on the periodic rolls on November 14, 1997.2 The
Office granted appellant a schedule award for 10 percent impairment of each upper extremity on
January 10, 1997.
On March 4, 1999 appellant filed a notice of occupational disease alleging that he
developed trigger finger in his left hand. The Office accepted this claim for left third trigger
finger on June 21, 1999. On April 5, 2000 appellant filed a notice of occupational disease
attributing trigger finger in his right hand to factors of his federal employment. The Office
accepted his claim for right trigger finger on April 8, 2002. Appellant underwent right thumb,
index and middle finger trigger release on September 6, 2002. He underwent right ring and little
finger trigger release on January 27, 2003. Appellant’s attending physician, Dr. Allisyn Okawa,
a plastic surgeon, performed a tenosynovectomy at the wrist level.
Dr. Okawa examined appellant on March 30, 2004 and diagnosed tendinitis and lateral
epicondylitis on the right. She recommended surgery to reconstruct the lateral epicondyle.
Dr. Okawa also found arthritis in the right ring finger, which could require surgery in the future.
On April 29, 2004 she diagnosed de Quervain’s of the right wrist as well as arthritis in the right
ring finger.
The Office referred appellant for a second opinion evaluation with Dr. Michael E.
Callahan, a Board-certified orthopedic surgeon, on April 19, 2004. In a report dated May 14,
2004, Dr. Callahan noted appellant’s history of injury and medical treatment and listed findings
on physical examination. He diagnosed chronic cervical and lumbar spine pain, chronic bilateral
hand and forearm pain and de Quervain’s synovitis of the right wrist. Dr. Callahan found that
appellant had no objective or electrodiagnostic evidence of carpal tunnel syndrome. He
concluded that appellant was not capable of returning to his date-of-injury position. Dr. Callahan
did not recommend further surgical treatment.
The Office found a conflict of medical opinion evidence between Drs. Callahan and
Okawa on the issue of whether there were objective findings of the accepted conditions of
bilateral carpal tunnel syndrome or bilateral trigger finger and whether appellant’s current
condition and disability was due to his accepted employment injuries. It referred appellant for an
impartial medical examination.
Dr. Robert H. Horne, a Board-certified orthopedic surgeon selected as the impartial
medical examiner, completed a report on July 15, 2004. He diagnosed de Quervain’s synovitis
and recommended surgery for this condition. Dr. Horne stated that this was a continuation of the
1

On February 16, 1993 appellant, then a 33-year-old electronics worker, filed a traumatic injury alleging that he
developed a back injury when he slipped on ice in the performance of duty. The Office accepted this claim for
strains of the back, neck and right shoulder. Appellant filed a notice of occupational disease on April 11, 2000
alleging that he developed left elbow tendinitis. The Office denied this claim on October 5, 2000 and denied
modification on July 7, 2001.
2

Appellant has not worked since 1996.

2

stenosing tenosynovitis and therefore employment related. He was unable to determine the
etiology of appellant’s current conditions noting that an overuse syndrome usually resolves when
the workload is altered and the symptoms disappear while his symptoms had condition despite
his work stoppage. Dr. Horne completed a work capacity evaluation and stated that appellant
could not work eight hours a day due to his chronic pain syndrome and fibromyalgia-like
symptoms.
The Office medical adviser reviewed Dr. Horne’s report on February 4, 2005 and
recommended additional development before authorizing surgery for appellant’s right
de Quervain’s synovitis. The Office requested a supplemental report from Dr. Horne on
February 7, 2005. On June 2, 2005 Dr. Horne stated that he could not find a cause of the
continued deterioration of connective tissue disease of stenosing tenosynovitis of multiple
tendons where there is no employment activity. He could only attribute appellant’s deterioration
to aging or an underlying connective tissue disease. Dr. Horne stated that he did not believe that
appellant’s stenosing tenosynovitis was work related, but that as the Office had accepted other
conditions as work related then his current condition would have resulted from the same cause.
He stated, “I agree that a rheumatologist could be petitioned to evaluate this case, but with a
positive ANA test and elevated sedentation rate, to conclude that they are related to work when
there was no work is not medically reasonable.”
In letter dated June 6, 2005, the Office proposed to terminate appellant’s compensation
benefits on the grounds that his current condition was not caused by his employment and that he
had no continuing disability resulting from his work injuries. By decision dated July 8, 2005, it
finalized the termination decision effective July 10, 2005.
Appellant disagreed with the Office’s termination contending that Dr. Horne’s report
supported continued treatment. He requested a review of the written record. In a report dated
June 30, 2005, Dr. Okawa noted appellant’s history of injury and diagnosed right de Quervain’s
tenosynovitis, lateral epicondylitis and radial neuritis. She opined that these conditions were
work related.
By decision dated January 11, 2006, an Office hearing representative affirmed the July 8,
2005 decision, finding that Dr. Horne’s reports were entitled to the weight of the medical
evidence.
Appellant requested reconsideration on February 6, 2006 and disputed the findings and
conclusions in Dr. Horne’s reports. By decision dated May 12, 2006, the Office denied
modification of the January 11, 2006 termination decision.
Appellant, through his attorney, requested reconsideration on May 30, 2006. By decision
dated July 17, 2006, the Office declined to reopen appellant’s claim for consideration of the
merits on the grounds that he failed to submit relevant new evidence.
Appellant, through his attorney, again requested reconsideration on November 10, 2006.
He submitted reports dated May 19 and October 26, 2006 from Dr. Okawa opining that
appellant’s de Quervain’s disease was caused by the repetitive nature of his heavy work at the
employing establishment. Dr. Okawa stated that appellant reported wrist pain while still

3

working at the employing establishment, but felt that this condition was overlooked due to his
carpal tunnel syndrome and trigger finger. By decision dated February 16, 2007, the Office
denied modification of its prior decisions.
In a report dated April 19, 2007, Dr. Okawa opined that appellant’s de Quervain’s
syndrome was due to heavy lifting in the performance of duty rather than a connective tissue
disease as a connective tissue disease would cause systemic symptoms rather than merely in one
extremity. Appellant again requested reconsideration on May 18, 2007. In a note dated
April 16, 2007, Dr. Marco Anderson, a family practitioner, opined that appellant’s de Quervain’s
syndrome was due to overuse at work and stated that he did not believe that appellant had a
connective tissue disorder. Dr. Okawa reported on May 11, 2007 that the results of testing
confirmed that appellant did not have a connective tissue disorder causing his multiple problems.
She opined that overuse of appellant’s hands and arms at work “significantly exacerbated his
previous problems.”
By decision dated August 23, 2007, the Office again denied modification of its prior
decisions.
Appellant requested reconsideration on August 12, 2008. In support of this request, he
submitted a January 9, 2008 report from Dr. Horne. Based on appellant’s test results, appellant
probably did not have a connective tissue disease. However, he stated that he could not offer a
definite opinion on the cause of appellant’s current condition as he had not worked for 10 years.
In a report dated March 7, 2008, Dr. Anderson noted appellant’s employment history and
accepted diagnosis of carpal tunnel syndrome. He diagnosed de Quervain’s tenosynovitis and
opined that this condition was related to appellant’s federal employment. Dr. Anderson stated
that this condition “was part of the initial problem that was only partially corrected by having
carpal tunnel surgery done.” In a report dated September 3, 2008, Dr. Horne opined that as the
Office had accepted additional conditions arising after appellant’s employment ended, logically
his currently diagnosed de Quervain’s synovitis should also be accepted.
By decision dated November 7, 2008, the Office denied modification of its prior
decisions. It found that Dr. Horne based his conclusions on the results of diagnostic testing the
reports, of which were not available for review by Dr. Horne or by the Office. The Office also
noted that Dr. Horne’s conclusions were not based on recent physical examination or diagnostic
testing.
LEGAL PRECEDENT -- ISSUE 1
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.3 It may not terminate compensation without establishing
that disability ceased or that it was no longer related to the employment.4 The Office’s burden of
proof in terminating compensation includes the necessity of furnishing rationalized medical

3

Jorge E. Stotmayor, 52 ECAB 105, 106 (2000).

4

Mary A. Lowe, 52 ECAB 223, 224 (2001).

4

opinion evidence based on a proper factual and medical background.5 The right to medical
benefits for an accepted condition is not limited to the period of entitlement of disability. To
terminate authorization for medical treatment, the Office must establish that a claimant no longer
has residuals of an employment-related condition, which require further medical treatment.6
In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.7
ANALYSIS -- ISSUE 1
The Board finds that the Office properly found that there was a conflict of medical
opinion in this case between appellant’s attending physician, Dr. Okawa, a plastic surgeon, and
the Office second opinion physician, Dr. Callahan, a Board-certified orthopedic surgeon,
regarding the continuing nature and extent of appellant’s employment-related conditions. The
Office referred appellant to Dr. Horne to resolve this conflict.
Dr. Horne relied on the statement of accepted facts and listed his findings on
examination. He diagnosed de Quervain’s synovitis and recommended surgery for this
condition. Dr. Horne stated that he was unable to determine the etiology of appellant’s current
conditions, but did not attribute these conditions to overwork as appellant had not performed
repetitive work activities in over eight years. In a supplemental report, Dr. Horne stated that he
could not find a cause of appellant’s continued deterioration of connective tissue resulting in
stenosing tenosynovitis of multiple tendons when there was no employment activity. He
attributed appellant’s current condition to age or an underlying connective tissue disease finding
that it was not medically reasonable to attribute these conditions to his previous employment
activities.
The Board finds that Dr. Horne’s reports are sufficiently detailed and well reasoned to
constitute the special weight of the medical evidence. His reports were based on an accurate
history of injury and included findings on physical examination. Dr. Horne also provided
medical reasoning for his conclusions that appellant’s current diagnosed conditions were not due
to his employment, noting that he had not worked for several years and that conditions arising
from overuse abate after the repetitive activity ceases. Therefore, the Board finds that the Office
met its burden of proof to terminate appellant’s compensation benefits on the grounds that he had
no continuing disability or medical residuals resulting from his accepted employment injuries of
bilateral carpal tunnel syndrome and trigger fingers bilaterally.

5

Gewin C. Hawkins, 52 ECAB 242, 243 (2001).

6

Mary A. Lowe, supra, note 4.

7

J.J., 60 ECAB ___ (Docket No. 09-27, issued February 10, 2009).

5

LEGAL PRECEDENT -- ISSUE 2
Once the Office has met its burden of proof in terminating compensation benefits, the
burden of proof shifts to appellant to establish that he remains entitled to compensation benefits
after the date of termination. To establish causal relationship between the claimed disability and
the employment injury, appellant must submit rationalized medical opinion evidence based on a
complete factual and medical background to support such a causal relationship.8
ANALYSIS -- ISSUE 2
Following the Office’s termination of his compensation benefits effective July 10, 2005,
appellant submitted additional medical evidence in support of his claim for continuing disability
and medical residuals as a result of his accepted employment injuries. Dr. Okawa advised that
appellant’s conditions were work related due to the repetitive nature of his work and suggested
that his de Quervain’s synovitis had been overlooked due to the carpal tunnel syndrome. The
Board finds that these reports are not sufficient to meet appellant’s burden of proof in
establishing continuing disability. Dr. Okawa did not provide medical reasoning explaining why
and how appellant’s employment activities could have continued to impact his condition long
after the repetitive motions ceased. She also failed to offer an explanation of why she and others
would have failed to diagnose de Quervain’s synovitis until April 29, 2004 and instead merely
repeated appellant’s allegations that this condition was overlooked. For these reasons,
Dr. Okawa’s reports did not meet appellant’s burden of proof and did not overcome the special
weight accorded Dr. Horne as the impartial medical examiner. However, as she was on one side
of the conflict that Dr. Horne resolved the additional reports from Dr. Okawa are insufficient to
overcome the weight accorded Dr. Horne as the impartial medical examiner or to create a new
conflict.9
Appellant also solicited additional reports from Dr. Horne dated January 9 and
September 3, 2008 agreeing that, based on the information provided him, appellant did not
appear to have a connective tissue disorder. However, Dr. Horne did not opine that appellant’s
current conditions were due to his accepted employment injuries or activities. Rather, he again
noted that the etiology of appellant’s condition was unclear. Dr. Horne suggested that as the
Office had accepted appellant’s bilateral trigger finger conditions, the de Quervain’s synovitis
arose from the same etiology, which he considered unknown and logically the Office should
accept this condition as well. While based on Dr. Horne’s conclusions, the Office may have
improperly accepted the trigger finger conditions as employment related, this suggested error
does not require that the Office accept additional conditions without supporting medical
reasoning. As Dr. Horne repeatedly opined that appellant’s current condition was not due to his
employment activity. These reports are not sufficient to meet his burden of proof or to suggest
that the original reports were in error on the finding that he had no employment-related residuals
or disability. The Board further notes that the test results reported by Dr. Okawa are not
included in the record and there is no evidence that Dr. Horne reviewed the actual results rather
8

Manuel Gill, 52 ECAB 282, 287 (2001).

9

Jaja K Asaramo, 55 ECAB 200, 205 (2004).

6

than reported findings. Moreover, there is no evidence in the record that Dr. Horne examined
appellant following his 2005 reports.
CONCLUSION
The Board finds that the Office met its burden or proof to terminate appellant’s
compensation and medical benefits. The Board further finds that appellant has not established
entitlement to any continuing compensation or medical benefits on or after July 10, 2005.
ORDER
IT IS HEREBY ORDERED THAT the November 7, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 12, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

